Citation Nr: 0834194	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for annular disc bulges at 
C-5 through C-7.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was previously before the Board in 
February 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

A cervical spine disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated 
during active duty and its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Analysis

The veteran contends that while on active duty in Vietnam in 
August 1969, he injured his neck while riding in an Army 
personnel carrier that hit a land mine.  He admits that he 
did not receive any treatment in service at the time of the 
injury or within one year of his discharge, and that he did 
not start having problems with his neck post-service until 
the late 1980's.  However, he contends that his current 
cervical spine disability is the result of that in-service 
injury.

The veteran is in receipt of the Combat Infantryman's Badge, 
Bronze Star Medal and Purple Heart Medal.  These indicate 
that the veteran was in combat with the enemy.  Thus, the 
Board finds his report of sustaining a neck injury as he 
describes to be credible, even though there is no official 
report of him being involved in such an incident or having 
problems with his neck in service.  See 38 U.S.C.A. 
§ 1154(b).

The veteran contends that the current symptoms associated 
with his neck include pains that run up and down his neck and 
into his back.

The evidence shows a current (post-service) diagnosis of 
degenerative changes with mild annular disc bulges C5-6 and 
C6-7.  See April 2008 VA examination report; outpatient 
treatment records VA Medical Center Birmingham dated March 
2002 through February 2005; July 2003 MRI conducted by R.F., 
MD.

Although the veteran is competent to report that he has 
experienced neck pain since his initial injury in service, 
medical evidence is needed to show the presence of a chronic 
disease, such as arthritis, within one year of his discharge 
from service.  The evidence of record does not show that the 
veteran's currently diagnosed cervical spine disability was 
present within one year of his discharge from service in 1970 
or that it is etiologically related to such service.  The 
veteran's discharge examination dated December 1970 shows 
that there were no musculoskeletal defects and there is no 
mention of complaints of neck pain.  It is also negative for 
any evidence of an injury to the neck during an accident in 
an Army personnel carrier.  

The veteran was afforded a VA examination in April 2008.  
Based on a review of the medical evidence of record and his 
examination of the veteran, including a cervical spine X-ray 
report which showed evidence of moderate disc height loss 
with associated degenerative changes at C4-5 and C5-6 and 
moderate facet arthropathy at those levels, the examiner 
diagnosed the veteran with cervical spondylosis, moderate.  
The examiner opined that the veteran's cervical disorder is 
less likely as not related to his military service.  His 
rationale for his opinion was that the veteran's neck injury 
in service was not serious enough for him to seek medical 
treatment at the time of the injury and the veteran did not 
experience any radicular symptoms at the time of the injury.  
He also noted that cervical spine degenerative joint disease 
is a fairly common natural wear and tear related phenomena 
after the age of 55.

The only other evidence of a nexus between the veteran's 
diagnosed disability and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for annular disc bulges at C5-6 and 
C6-7, and thus, the claim must be denied.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in September 2003, prior to the 
initial adjudication of the claim, and in October 2005, the 
veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for annular disc bulges at C5-6 and C6-7 
is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


